DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on July 22, 2021 and is acknowledged and after further review and search, the amendment dated July 22, 2021, is entered 
Allowable Subject Matter
Claims 1,9,11-12, 23 and 26-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The following is an examiner’s statement of reasons for allowance: It is in the opinion of the examiner that the art of record does neither anticipates nor renders obvious the limitations:
Claim 1, 
“…a compacting press driven by an actuator to press material into a bag, the compacting press having an inlet for receipt of the material, …, the enclosure being positioned downstream from the inlet of the compacting press, wherein the enclosure includes: a transverse panel configured to support the bag and being parallel to said longitudinal axis, an open side facing the actuator and an additional open side parallel to the longitudinal axis and being opposed to said transverse panel, …”
The closest prior art is McLaughlin U.S. Patent No. 9,751,118 which discloses
Claim 1, 
McLaughlin discloses a compactor (see fig.1 -4) having a compacting press driven by an actuator to press bags, with inlet, openings, panels and hinged wall, however the material into a bag.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
August 05, 2021

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        


/Matthew Katcoff/Primary Examiner, Art Unit 3725